McLEAN, Circuit Justice,
held: 1. That Johnson, Willard & Co., as bailees, were responsible for the lien of libelants. Story, Bailm. §§ 98, 105, 108, 110, 113; Sedg. Dam. 482; 5 Wend. 315.
2. That- the foundation of this proceeding being a salvage claim, it was most appropriately, if not alone, cognizable in admiralty. Brevoor v. The Fair American [Case No. 1,847); 3 Sandf. 451, and other eases.
3. That libelants were entitled to their proportion of the amount paid their co-salvors; and that the rules in admiralty prescribing proceedings in certain cases were not to be regarded as restrictive, but only as enumer-ative of the more common remedies, leaving such other and further proceedings to be had by the courts as might be found necessary, in any case, to give effect to their jurisdiction. The Centurion [Case No. 2.554); Gardner v. The New Jersey [Id. 5,233); Brevoor v. The Fair American [supra); 3 Kent, 371; Waterbury v. Myrick [Case No. 17,253); Shepherd v. Taylor. 5 Pet. [30 U. S.) 675; [Bank of U. S. v. Deveaux] 5 Cranch [9 U. S.) 81; Ben. Adm. Pr. § 17.
The exceptions were overruled, and a decree entered in favor of libelants for five hundred dollars, being one half the value of the saved property; against Brooks. Adams & Upham, owners, for such proportion of tne one hundred and eighty dollars received by them as the libelants were entitled io; and against Johnson. Willard & Co. for the libel-ants’ proportion of three hundred and twenty dollars, which Johnson, Willard & Co. had become responsible for on giving up the property on which the libellants had a lien. The decree awarded one third of five hundred dollars to the owners of the Gladiator, one fourth of two thirds to the master, and three fourths of two thirds to be divided equally, among the crew.